Citation Nr: 1622577	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  13-00 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for back pain.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an initial rating in excess of 20 percent for service-connected left upper extremity radiculopathy.

5.  Entitlement to service connection for a low back disorder. 

6.  Entitlement to service connection for erectile dysfunction, to include as secondary to low back disorder.

7.  Entitlement to service connection for right sciatic pain, to include as secondary to low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to August 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from  rating decisions issued in May 2010 and September 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a December 2012 rating decision, the agency of original jurisdiction (AOJ) increased the Veteran's initial rating for his service-connected left upper extremity radiculopathy to 20 percent disabling, effective August 2, 2010 (the date service connection was awarded).  However, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability, the RO and Board are required to consider entitlement to all available ratings for that condition.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  This issue, therefore, remains in appellate status.

With regard to the Veteran's claim for a higher initial rating, the Board notes the distinction set forth in Fenderson v. West, 12Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disabilities).

Regarding the Board's characterization of the appeal concerning the Veteran's back, regardless of the RO's action, the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen a claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and, given the favorable disposition of the request to reopen-the Board has characterized the appeal as to the back as encompassing both matters as set forth on the title page.

Furthermore, the Board observes that the RO characterized the Veteran's claim as entitlement to service connection for degenerative disc disease of the lumbar spine disorder (claimed as back condition).  However, the United States Court of Appeals for Veterans Claims has held that a claim includes all disabilities that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  In light of the medical evidence of record detailing additional diagnoses referable to the Veteran's back, the Board has recharacterized the issue on appeal as entitlement to service connection for a low back disorder.

The Veteran's September 2011 notice of disagreement also expressed disagreement with the September 2011 rating decision denial of his claim for service connection for posttraumatic stress disorder (PTSD).  However, in a December 2012 rating decision, service connection for PTSD was granted, effective August 2, 2010.  That award represents a full grant of the benefits sought with respect to that claim.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).

Finally, the Board notes that the Veteran perfected an appeal as to the issues of entitlement to an increased rating for his service-connected cervical spine condition, right knee condition, and left knee condition, in June 2013.  However, in July 2013, the Veteran withdrew his appeal as to these claims.  38 C.F.R. § 20.204 (2015).

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

The issues of entitlement to service connection for a low back disorder, erectile dysfunction, and right sciatic pain are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a final decision decided in December 1987, the RO denied the Veteran's claim of entitlement to service connection for back pain; the Veteran did not appeal this decision.

2.  Additional evidence associated with the claims file since the December 1987 rating decision is not cumulative and redundant of the evidence of record at the time of the prior denial, it relates to unestablished facts necessary to substantiate the claim for service connection for back pain, and it raises a reasonable possibility of substantiating the claim.

3.  The Veteran does not have a bilateral hearing loss disability for VA compensation purposes.

4.  The lay and medical evidence of record is at least in relative equipoise as to whether the Veteran's tinnitus is as a result of his in-service noise exposure.

5.  Since August 2, 2010 (the effective date of the grant of service connection), the competent, probative evidence of record indicates that the Veteran's service-connected left upper extremity radiculopathy has been manifested by no more than moderate incomplete paralysis of the ulnar nerve.


CONCLUSIONS OF LAW

1.  The December 1987 rating decision in which the RO denied the Veteran's claim for service connection for back pain is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 3.104, 20.302, 20.1103 (2015).

2.  As evidence received since the December 1987 rating decision is new and material, the criteria for reopening the Veteran's claim for service connection for back pain are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).

4.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.303 (2015).

5.  The criteria for an initial rating in excess of 20 percent for service-connected left upper extremity radiculopathy are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8516 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for back pain is completely favorable, no further action is required to comply with the VCAA and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

Similarly, as the Board's decision with regard to the Veteran's claim for service connection for tinnitus is completely favorable, no further action is required to comply with the VCAA and implementing regulations with regard to that claim.

With regard to the Veteran's claims for service connection for bilateral hearing loss and for a higher initial rating for his service-connected left upper extremity radiculopathy, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an August 2010 letter, sent prior to initial unfavorable decision issued in September 2011, advised the Veteran of the evidence and information necessary to substantiate his service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

With regard to the Veteran's claim for a higher initial rating for his service-connected left upper extremity radiculopathy, after the grant of service connection in the September 2011 rating decision on appeal, the Veteran appealed with respect to the propriety of the initially assigned rating for his left upper extremity radiculopathy.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, service connection for left upper extremity radiculopathy was granted by the RO in the September 2011 rating decision on appeal, and an initial 10 percent rating was assigned, effective August 2, 2010 (the day the Veteran filed his claim).  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Next, VA has a duty to assist the Veteran in the development of a claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, the record contains the Veteran's service treatment records, post-service VA and private treatment records, Social Security Administration (SSA) records, a July 2010 letter from Dr. P.Y., and VA examination reports from May 2010, November 2010, December 2010, and May 2014.  Moreover, the Veteran's lay statements are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.

With regard to the Veteran's claim for service connection for bilateral hearing loss, he was afforded a VA audiological examination in December 2010.  The examiner's opinion provides a clear conclusion with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Moreover, neither the Veteran nor his representative have maintained that the VA examination was inadequate.  See Sickles v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).  Based upon the puretone threshold result, the examiner concluded that the Veteran's did not suffer from bilateral hearing loss to a degree recognized by VA as constituting a disability.  Although the examination is more than five years old, the Veteran and his representative have not alleged, and the record does not otherwise indicate, that the Veteran's hearing loss has worsened since the December 2010 examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the December 2010 examination is adequate to adjudicate the Veteran's claim for service connection for bilateral hearing loss.

With regard to his claim for a higher initial rating for left upper extremity radiculopathy, the Veteran was afforded two VA examinations in conjunction with his claim in November 2010 and May 2014.  The Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected disability as they include interviews with the Veteran, a review of the record, and full physical examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative have alleged that his left upper extremity radiculopathy has worsened in severity since the May 2014 VA examination.  Rather, they argue that the evidence supports higher ratings for both disabilities.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim for a higher rating and no further examination is necessary.

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




II.  New and Material Evidence

Rating actions are final and binding based on the evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from the notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. § 3.160(d), 20.200, 20.201, 20.202, 20.302(a) (2015).

However, if new and material evidence is presented or secured, VA shall reopen and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).  "New and material evidence" is defined as evidence not previously submitted to the agency decision makers which is neither cumulative or redundant, which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what evidence is new and material, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim for service connection for back pain was denied in a December 1987 rating decision.  The RO determined that the Veteran's post-service treatment records did not reflect a diagnosis of any back disorder, including a strain of the right sacroiliac joint.  At the time of the December 1987 rating decision, the evidence of record included was the Veteran's service treatment records, a November 1987 VA examination report, and the Veteran's lay statements.

The Veteran was notified of the decision and his appellate rights in February 1988.  However, he did not enter a notice of disagreement with that decision.  No further communication regarding his claim for a back disorder was received until July 2009, when VA received his petition to reopen such claim.  Therefore, the December 1987 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104, 20.302, 20.1103.

The Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the period.  However, with regard to the Veteran's claim for back pain, such regulation is inapplicable as no new and material evidence was received prior to the expiration of the appeal period.  See Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  Furthermore, 38 C.F.R. § 3.156(c) is also inapplicable, as the Veteran's service treatment records were of record when the December 1987 rating decision was issued.

Evidence added to the record since the September 2005 rating decision includes the Veteran's lay statements, VA treatment records, Social Security Administration (SSA) records, private treatment records, May 2010 and May 2013 VA examinations, and a July 2010 private medical opinion from Dr. P.Y.  The Veteran's VA treatment records and private treatment records clearly indicate ongoing treatment for a back disorder, which was diagnosed as mild to moderate degenerative disc disease of the lumbar during the May 2010 VA examination, and  degenerative lumbar spondylosis during the May 2013 examination.  Additionally, the July 2010 private medical opinion relates the Veteran's back disorder to his military service.

The Board finds that such evidence is new because it was not before the RO at the time of the December 1987 rating decision.  Furthermore, this evidence is material because, when considered with the previous evidence of record, this evidence relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a back disorder, namely a diagnosed disability and a possible relationship to the Veteran's active military service.  Thus, the Board finds that the evidence submitted is both new and material, and that the Veteran's claim is reopened.

III.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as bilateral hearing loss or tinnitus, are presumed to have been incurred in service if they manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestation of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Bilateral Hearing Loss

The Veteran contends that he suffers from bilateral hearing loss as a direct result of his military service.  Specifically, he alleges that he was exposed to hazardous noise as a result of his duties aboard C-130 aircraft, as well as his duties as heavy equipment operator working in machine shops.  See December 2010 VA Examination.  The Veteran's DD-214 reflects that his military occupational specialty (MOS) was a metals processing technician for ten years, a metal fabrication technician for three years, and a structural superintendent for six years.  Given that the Veteran is competent to report in-service noise exposure, the Board finds that in-service noise exposure is established by the record.

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service. Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992). In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies are 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board also notes that, "when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature."

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service treatment records contain a number of audiometric test results beginning in July 1966 and ending in August 1987.  His July 1966 entrance examination revealed puretone thresholds, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
10
15
10
-
10
LEFT
25
20
5
-
15

However, service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  As such, the Veteran's July 1966 examination revealed the following results in ISO units:

HERTZ
500
1000
2000
3000
4000
RIGHT
25
25
20
-
15
LEFT
40
30
15
-
20

The Veteran's May 1987 discharge examination revealed puretone, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
25
25
20
10
10
LEFT
20
20
15
10
20

In connection with his claim for service connection, the Veteran submitted a July 2010 private medical opinion from Dr. P.Y.  In the letter, Dr. P.Y. noted that the Veteran was exposed to acoustic trauma from aircraft engines without hearing protection.  Dr. P.Y. noted that the Veteran's hearing was tested in a very quiet room, and then again in a room with normal day-to-day noise.  Dr. P.Y. noted that 256 cycles per second and 512 cycles per second stimuli were used, along with spoken word and whispered words at five feet.  Dr. P.Y. noted that testing revealed a 40 percent loss of hearing bilaterally.  Dr. P.Y. opined that the Veteran's hearing loss was more likely than not a result of his in-service noise exposure.

The Veteran was afforded a VA audiological examination in December 2010.  During the examination, the Veteran reported difficulties hearing in noisy environments, talking on the telephone, and understanding conversations.  The examination revealed puretone, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
20
15
25
20
25
LEFT
20
20
20
25
20

The Veteran's speech discrimination using the Maryland CNC word list was 94 percent in both ears.  The Veteran was diagnosed with hearing within normal limits in both ears, with only mild hearing loss at 6000 Hertz in the right ear.

A June 2013 VA audiology consult reflects the Veteran's complaints of difficulties hearing his wife and understanding television programing.  He reported that he hears better on some days.  The examiner noted that the Veteran's December 2010 VA examination revealed normal hearing and excellent word recognition scores.  After conducting an audiogram, the examiner determined that the Veteran had normal to mild sensorineural hearing loss in the right ear, and puretone threshold results within normal limits for all frequencies in the left ear.  The examiner also noted that speech recognition in the right ear was "100%,"  and speech recognition in the left ear was "10%."  The Board notes that a 10% speech recognition score meets VA definition of a hearing loss disability under 38 C.F.R. § 3.385; however, the Board concludes that the "10%" was clearly a typographical error, given the remaining portions of the VA audiological summary.  See Acevado v. Shinseki,25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).   For example, although a 10% speech discrimination score would indicate severe hearing loss, the examiner specifically found that the Veteran's left ear hearing was within normal limits for all frequencies.  Furthermore, the examiner also noted that the Veteran's hearing had not significantly changed since his last evaluation (the December 2010 VA examination), and that he was not a candidate for a hearing aids at that time.  As a result, the Board concludes that the June 2013 VA audiology consult does not indicate a current hearing loss disability for VA purposes.

Based on the December 2010 VA examination, the Board finds that service connection for bilateral hearing loss cannot be established as the record fails to demonstrate that the Veteran's hearing loss rose to the level of a hearing loss disability for VA purposes pursuant to 38 C.F.R. § 3.385.  Specifically, the Veteran's auditory threshold in any of the frequencies (500, 1000, 2000, 3000, 4000) had never been 40 Hertz or greater; the auditory thresholds for at least three of the five frequencies has never been 26 decibels or greater; and his speech recognition scores using the Maryland CNC word list has never been less than 94 percent.

With regard to the July 2010 opinion from Dr. P.Y., when evaluating medical evidence, generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider is dependent on factors such as its thoroughness and the degree of detail.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Board finds that the July 2010 opinion is not probative as to whether the Veteran suffers from a bilateral hearing loss disability pursuant to VA regulations.  Specifically, although Dr. P.Y. noted 40 percent bilateral hearing loss, he failed to provide any audiometric test results to support that conclusion.  Furthermore, although Dr. P.Y. noted the use of speech and word testing, there is nothing to suggest that the Maryland CNC word list was used.  As a result, the July 2010 cannot be relied upon to establish a diagnosis of a bilateral hearing loss disability in accordance with 38 C.F.R. § 3.385.  Finally, Dr. P.Y. failed to provide any rationale supporting his conclusion that the Veteran's hearing loss was related to his military service.  As a result, the Board finds that this opinion is not entitled to any probative weight because it does not contain sufficient supporting data or a supporting rationale, despite having a clear conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Conversely, the December 2010 VA examination, conducted only five months after the July 2010 examination, contains detailed audiometric findings demonstrating that the Veteran's hearing loss does not meet the standards in 38 C.F.R. § 3.385.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Thus, where, as here, the evidence, or lack thereof, indicates that the Veteran does not have a current hearing loss disability pursuant to 38 C.F.R. § 3.385, there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet App. 223, 225 (1992).  See also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

The Board acknowledges that the Veteran believes that he has a current hearing loss disability; however, as for these assertions, the Board finds that such assertions do not provide probative evidence in support of the claim.  The medical matter of the diagnosis of bilateral hearing loss is a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to report symptoms or other matters within their personal knowledge, and to provide opinions on some medical matters (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the specific matter of the diagnosis of bilateral hearing loss is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  The Veteran and his representative are not shown to be other than laypersons without appropriate training and expertise to diagnose a bilateral hearing loss disability pursuant to VA regulations.  Hence, such lay assertions as to a diagnosis of bilateral hearing loss have no probative value.  In the absence of a current disability, service connection for bilateral hearing loss may not be granted.  See Brammer, supra.

Therefore, the Board finds that service connection for bilateral hearing loss is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine; however, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable as to that issue, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Tinnitus

The Veteran contends that he suffers from tinnitus as a direct result of his military service.  Specifically, he alleges that he was exposed to hazardous noise as a result of his duties aboard C-130 aircraft, as well as his duties a heavy equipment operator working in machine shops.  See December 2010 VA Examination.  The Veteran's DD-214 reflects that his MOS was a metals processing technician for ten years, a metal fabrication technician for three years, and a structural superintendent for six year.

In Charles v. Principi, 16 Vet. App. 370, 374-375 (2002), the Court specifically held that tinnitus is a condition which is capable of lay observation.  See also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran has consistently reported having bilateral tinnitus throughout the appeal period, including his lay statements to Dr. P.Y. and during his December 2010 VA examination.  Thus, the evidence sufficiently establishes the presence of the claimed disability, tinnitus.

With regard to the second element of service connection, an in-service event, the Board notes that the Veteran is competent to report events that occurred during service, including in-service noise exposure.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds that the description of his in-service noise exposure is consistent with the types and circumstances of the Veteran's military service.  38 U.S.C.A. § 1154(a) (West 2014) (due consideration must be given to the places, types, and circumstances of a veteran's service).  Furthermore, the Board notes that the Veteran's service treatment record reflect a number of complaints related to his hearing, including complaints of muffled hearing.  For example, the Veteran complained of a hearing problem due to a wax buildup in his right ear.  Given that the Veteran is competent to report in-service noise exposure, the Board finds that second element of service connection, in-service noise exposure, is established.

Turning the question of whether there is nexus, or link, between the current disability and the Veteran's military service, the Board finds that the competent and credible lay and medical evidence of record is, at least, in relative equipoise as to whether there is a relationship between his tinnitus and his military service.

In support of his claim, the Veteran submitted a July 2010 private medical opinion from Dr. P.Y.  During the examination, the Veteran reported tinnitus and he described his in-service noise exposure, including his exposure to C-130 and F4 aircraft.  Dr. P.Y. opined that, given the Veteran's in-service noise exposure, it was more likely than not that his the Veteran's tinnitus was more likely than not a result of his in-service noise exposure.

In December 2010, the Veteran underwent a VA examination.  During the examination, the Veteran reported in-service noise exposure as a heavy equipment operator, as well as exposure to higher levels of noise from machines in the machine ship.   He stated that he could not recall specifically when his tinnitus onset, but he did state that he had experienced tinnitus for a number of years.  The Veteran also reported a number of post-service jobs, including work in a sheet metal shop, wherein he was exposed to noise.  He denied any additional exposure to noise with any hobbies or recreational activities.  The examiner noted that the Veteran's hearing was within normal limits during his August 1987 discharge examination, and that his service treatment records were silent for any complaints related to tinnitus.  After reviewing the claims file and conducting an audiological evaluation, the examiner opined that the Veteran's tinnitus was less likely than not related to his in-service noise exposure.  The examiner reasoned that the Veteran's service treatment records were silent for any complaints of tinnitus and that there was no significant change in the Veteran's hearing during service.  Given the time that passed between when the Veteran was discharged and when the Veteran complained of tinnitus, the examiner opined that tinnitus was less likely than not related to his in-service noise exposure.

In a June 2013 VA treatment record, the Veteran again reported experiencing tinnitus.  He stated that he noticed it more in the mornings and at night, but he denied that it interfered with daily activities or his ability to fall asleep.  He also described his in-service and post-service noise exposure.  He was counseled to return for further treatment if there was any change in his tinnitus.

Based on the foregoing, the Board finds that the evidence is in relative equipoise as to whether the Veteran's tinnitus is the result of his military in-service noise exposure.  The Veteran has consistently provided competent and credible evidence that he has symptoms of tinnitus, and that he was subjected to significant in-service noise exposure during his twenty years in his military service, and the Board finds no reason to question the veracity of such statements.  See Charles, supra; Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  Additionally, the record contains competent and credible medical evidence that both supports and dismisses a relationship between the Veteran's tinnitus and his military service.  As the lay and medical evidence of record on the question of whether the Veteran's tinnitus is related to his in-service noise exposure is, essentially, in relative equipoise, the Board finds that such evidence, collectively, indicates that it is at least as likely as not that the Veteran's current tinnitus is the result of his in-service noise exposure.

Thus, resolving any reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for tinnitus are met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 53-56.

IV.  Higher Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

A Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).   In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R.        § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R.      § 4.3.

In the September 2011 rating decision on appeal, service connection for left upper extremity radiculopathy was granted and assigned a 10 percent disability under Diagnostic Code 8599-8519, effective August 2, 2010.  Thereafter, in a December 2012 rating decision, the AOJ increased the Veteran's disability rating to 20 percent under Diagnostic Code 8599-8516, effective August 2, 2010.

Under Diagnostic Code 8516 paralysis of the ulnar nerve, incomplete paralysis of the ulnar nerve for either arm warrants a 10 percent evaluation when mild, a 20 percent evaluation when moderate in the minor arm, and a 30 percent evaluation when severe for the minor arm.  Complete paralysis of the ulnar nerve warrants a 50 percent evaluation for the minor arm where there is complete paralysis, with "griffin claw" deformity due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the theum; flexion of wrist weakened.

Under 38 C.F.R. § 4.124a, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, at most, the moderate degree. The ratings for peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.

Words such as "mild," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Pertinent evidence of record includes VA treatment records, private treatment records, VA examinations conducted in May 2010, November 2010, and May 2014, and his lay statements.

An August 2009 VA treatment record noted neck pain with left-sided neuropathy down to the left hand for three to four weeks..  In October 2009, the Veteran complained of neck pain that radiated down his left upper extremity into the last two digits on his hand.  He described it as a numbness and tingling feeling.  Strength testing revealed 5/5 bilateral in the upper extremities, and deep tendon reflexes were diminished +1 bilaterally.  Sensation was intact.  He was diagnosed with cervical radiculopathy.

In a January 2010 VA treatment record, the Veteran complained of a radiating pain, as well as numbness and tingling in his fingers.  Examination revealed equal bilateral strength in the upper extremities and pain.  He was diagnosed with cervical spondylosis with left-sided neuropathy

In January 2010, the Veteran complained of continuous and persistent pain in the neck that radiated into both shoulder, left worse than the right.  He also reported radiating pain into his fingers.  He described the pain as deep, dull, achy, and heavy.  He reported that pain was relieved with rest and medication, and that his pain was a nine out of 10.  Upon examination, his motor function was normal in his upper extremities, and his sensation was intact to light touch and pinprick.  He was diagnosed with cervicalgia.

In February 2010, the Veteran complained of a burning pain in his neck and armpit, as well as a throbbing pain down his left arm, a tingling pain in his lower arm, and numbness in his fourth and fifth digits of his left arm. A February 2010 private treatment record noted chronic left ulnar neuropathy at the elbow.  After a motor nerve study and a sensory nerve study, the Veteran was diagnosed with mild bilateral tardy ulnar palsy at the wrist.

In a February 2010 VA treatment record, the Veteran complained of pain down his left arm, and a tingling and numbing down his arm and on the outside of his hand.  His upper extremity strength was normal.

During a May 2010 VA examination, the Veteran complained of a constant burning pain in his left arm that originated from his shoulder as well as numbness in his fourth and fifth digits.  Motor examination revealed active movement against full resistance in the left upper extremity, and sensory examination revealed normal sensation in this left upper extremity, except for decreased light touch sensitivity.

In a July 2010 letter, Dr. P.Y. diagnosed the Veteran with left upper extremity post traumatic residual radicular pain.  He stated that the condition was permanent and progressive.  The pain was described as constant and that is pain extended to the fourth and fifth digits of the Veteran's hand.  The Veteran also described a feeling of paresthesia into the fourth and fifth digits.

In August 2010, the Veteran underwent a cervical joint blockade.  In September 2010, he stated that the joint injection had provided a 50 percent improvement of his pain, but that he still experienced muscular pain in his shoulder that radiated down into both arms.  He described his pain as muscular-like spams and heavy.  Strength testing was normal, and his sensation was intact.  Hoffman's test was negative, and his deep tendon reflexes were 1+ bilaterally.  He was given another trigger point injection in his cervical spine.

In a November 2010 private treatment record, the Veteran described his upper left extremity pain as constant, achy, and heavy, and stated that it was aggravated with prolonged standing or ambulation.  He also stated that any overhead activity of the left shoulder caused severe excruciating pain.  Strength was 5/5, his sensation was intact, and his deep tendon reflexes were 1+.

In November 2010, the Veteran underwent another VA examination.  The Veteran reported a constant burning pain in his left shoulder and arm.  He also reported weakness causing him to drop things.  Reflex testing was normal.  Sensation testing revealed decreased pain/pinprick in the lateral aspect of the forearm and ulnar distribution of the hand, normal position sense, and decrease light touch sensitivity in the lateral aspect of the forearm and ulnar distribution of the hand.  Motor examination revealed active movement against some resistance in elbow flexion, elbow extension, wrist flexion, wrist extension, finger flexion, and finger abduction.  The examiner stated that his strength appear to be limited due to the pain in his left upper extremity.  The Veteran was diagnosed with cervical radiculopathy.

In a December 2010 private treatment record, the Veteran complained of pain localized in his left elbow that shot down to his fourth and fifth fingers.  He described his pain as an eight out of ten.  Strength was 5/5, his sensation was intact, his deep tendon reflexes were 1+, and there was positive Tinel's sign as the left elbow and the left wrist on the ulnar side.  His doctor noted that his pain was mainly due to the compression of the ulnar nerve through the elbow and the wrist.  The doctor recommended an injection.

A January 2011 private treatment record noted that the Veteran had previously undergone a left radial nerve blockade, and the Veteran reported that it had given him relief, although he still reported pain and numbness.  Muscle strength testing was 5/5 in the upper extremities, and sensation was intact.  Deep tendon reflexes were +1.  The examiner noted that the Veteran was doing quite well and that he was not in need of any intervention.

In September 2011, the Veteran again complained of neck pain radiating to his left upper extremity, as well as numbness and tingling of his fingers.  Upon examination, he displayed normal light touch sensitivity, and his deep reflex tendons were +1.  He was diagnosed with radiculopathy of the left upper extremity, and he was instructed to keep using ibuprofen for neck pain.

In May 2014, the Veteran underwent a VA examination of his cervical spine disorder.  During the examination, while the Veteran reported pain in his neck, he denied any radiating pain.  Muscle strength testing was normal in his left upper extremity, as were the Veteran's deep reflex tendons.  Sensory examination revealed normal light touch sensation in the shoulder area, the inner and outer forearm, and the hand and fingers.  The Veteran denied any pain or other signs or symptoms of radiculopathy.

The record reflects that the Veteran is right handed.  Therefore, his left arm is his minor extremity.

Based upon the evidence of record, the Board finds that the Veteran's radiculopathy of the upper left extremity has not manifested to a degree more than moderate incomplete paralysis at any point pertinent to the appeal.  As a result, the Board finds no evidence in the record to support a higher rating for these disabilities

In this regard, although the May 2010 and November 2010 VA examination reports indicated a decreased light touch sensitivity, the Veteran private treatment record consistent note that his sensation was intact to light touch and pinprick.  Furthermore, the medical evidence revealed that his muscle strength testing revealed no less than active movement against some resistance.   There is nothing in the record that suggests that the Veteran's radiculopathy of the left upper extremity resulted in severe incomplete paralysis.  Instead, his symptomatology appeared to be whole sensory (i.e. pain, numbness, tingling), which as noted above, warrants no more than a moderate rating.  38 C.F.R. § 4.124a.

Furthermore, with regard to the Veteran's lay statements concerning his symptoms, including pain, weakness, numbness, and tingling, and whether those symptoms warrant a higher ratings than the one currently assigned, the Board notes than the Veteran has consistently reported these problems; however, as these symptoms are wholly sensory in nature, the do not support a finding of disability greater than moderate.  38 C.F.R. § 4.124a.  As noted above, at worse the Veteran's muscle strength revealed active movement against resistance and there was nothing in the record to suggest muscle atrophy.

Therefore, the Board finds that a rating in excess of 20 percent for radiculopathy of the left upper extremity is not warranted at any point pertinent to this appeal.  As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered whether any further staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected radiculopathy of the left upper extremity; however, the Board finds that the currently-assigned period is appropriate as his symptomatology has been stable since the effective date of the award of service connection.  Therefore, assigning any further staged ratings for such disability is not warranted.

Additionally, the Board has considered whether the case should be referred for extraschedular consideration.  An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extraschedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected radiculopathy of the left upper extremity with the established criteria found in the rating schedule that is pertinent to that disability.  The Board finds that the Veteran's symptomatology, including pain, weakness, numbness, and a tingling sensation, has been fully addressed by the rating criteria under which that disability is rated.  Thus, referral for an extra-schedular rating is not appropriate because the rating criteria fully contemplate the nature and severity of the Veteran's service-connected radiculopathy of the left upper extremity.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific rated disability.  

Finally, the Board recognizes that the Court has clarified that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is reasonably raised when a Veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  While the Veteran has reported that he no longer works as a result of his service-connected conditions, including his knee and cervical spine, and his nonservice-connected disabilities, including his lumbar spine, the Veteran does not contend and the evidence does not otherwise suggest that his service-connected radiculopathy of the left upper extremity renders him unable to obtain or sustain gainful employment.  Thus, the Board finds that a claim for TDIU has not been reasonably raised by the record.

In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against any further higher or separate ratings, that doctrine is not applicable in the instant case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for back pain is reopened.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.

Entitlement to a rating in excess of 20 percent for service-connected radiculopathy of the left upper extremity is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran claims entitlement to service connection for a low back disorder.  In a September 2009 statement, the Veteran stated that, while in service, he operated heavy equipment such a graders, bulldozers, backhoes, and forklifts, for over twelve hours a day.  He stated that as a result of this activity he suffered from back pain in-service.  He also reported that, in 2000, his work performance became limited due to his back pain, and that his problems worsened thereafter.

Review of the Veteran's service treatment records reflect a number of complaints related to his back.  For example, in February 1970, the Veteran stated that he injured his right hip after playing basketball.  Examination revealed tenderness over the L-5 vertebrae.  He was diagnosed with a soft tissue injury of the back.  In July 1976, the Veteran complained of midline back pain for two days.  He stated that his pain was worse that morning, and that he had difficulty turning, bending, and sitting.  He stated that the pain radiated from his back to his lower chest.  In March 1979, the Veteran complained of back problems.  He was diagnosed with occasional spasms in the back.  In September 1983, the Veteran reported back pain for three days.  The examiner noted no history of injury.  Physical examination revealed tenderness over the right sacroiliac joint.  He was diagnosed with a right sacroiliac joint strain.  In August 1984, the Veteran stated that he awoke the previous night with back discomfort.  He stated that he went on deployment and, when in the field, his pain increased.  The examiner noted a history of muscle spasms and back pain in the past.  He was diagnosed with muscle spasms in the right lower back.  In May 1987, the Veteran reported problems with muscle spasms in his neck and back.  In his May 1987 Report of Medical History, he reported recurrent back pain.

Post-service treatment records reflect several complaints of low back pain.  For example, in an October 1999 VA treatment record, the Veteran was diagnosed with chronic low back pain.  In October 2000, radiographic imaging revealed mild facet joint sclerosis bilateral at L5-S1.  In a January 2001 VA treatment record, the Veteran stated that his low back pain began when he was operating heavy equipment in Vietnam, and that it had progressively gotten worse over the years.

In May 2010, the Veteran was afforded a VA examination to address the nature and etiology of his back pain.  During the examination, the Veteran reported the sudden onset of a muscle spasm over the lower back with radiation into the right lower extremity in 2009.  X-rays revealed no evidence of fracture of the lumbar spine.  The lumbar disc spaces were relatively well preserved, and there appeared to be moderate degenerative disc disease at T-11 and T12, and mild degenerative disc disease at T12-L1.  The examiner noted a button-like artifact on the lateral projection, and some sclerotic change at both sacroiliac joints.  A CAT scan revealed extruded disc fragment versus neurogenic neoplasm at L4-L5, and multiple bulging intervertebral discs.  Overall, he was diagnosed with mild to moderate degenerative disc disease of the lumbar spine.  The examiner opined that the Veteran's low back disability was less likely than not caused by or a result of the back pain noted in service.  The examiner reasoned that there was a lack of medical chronicity demonstrated in the Veteran's claims file from his time in service until his current complaints.  No further rationale was provided.

In July 2010, the Veteran's private doctor, Dr. P.Y. indicated that the Veteran's low back pain was related to his military service.  Dr. P.Y. also indicated that the Veteran's right sciatic pain was secondary to his low back disorder.  Dr. P.Y. also attributed the Veteran's erectile dysfunction to his low back disability.

In May 2013, the Veteran underwent another VA examination.  The Veteran was diagnosed with degenerative lumbar spondylosis.  The Veteran stated that he began to experience back pain while in service and that he sought treatment in service a number of times.  The examiner noted that radiographs in November 1993 were normal, and that the earliest mention of post-service treatment for the Veteran's back was in 1999.  After a review of the record, the examiner opined that it was less likely than not that the Veteran's degenerative lumbar spondylosis with mild right lower extremity radiculopathy was caused by or a result of the Veteran's military service.  Instead, the examiner opined that disc degeneration and accompanying arthritis was a common development, and that age-related changes were present in 40 percent of adults over 35.  Therefore, the examiner reasoned that the Veteran's lumbar spondylosis was age-related.

The Board finds that the medical evidence of record is currently inadequate to adjudicate the Veteran's claim for service connected for a low back disorder.  Initially, the Board notes that the July 2010 does not provide any supporting rationale as to why the Veteran's low back disorder is related to his military service.  See Nieves-Rodriguez, supra.  As such that opinion is of no probative value.  With regard to the May 2010 and May 2013 VA examination reports, the Board notes that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  While both examiners relied on a lack of objective evidence of a low back disorder in-service and after service, the Veteran has consistently alleged that his low back pain began in service, and that it has continued ever since.  As such, the Board finds a remand is necessary to obtain a medical opinion that adequately considers the Veteran's lay statements.  In rendering the new opinion, the examiner's opinion should reflect consideration of the Veteran's lay statements regarding the onset of his low back pain, as well as his statements regarding continuity of symptomatology following service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not report of the Veteran's lay statements concerning in-service injury and instead relied on the absence of in-service treatment records to provide a negative opinion).  The VA may not simply disregard lay evidence because it is unaccompanied by contemporaneous medical evidence.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Also, the Board finds that, since the evidence of record, including the July 2010 private opinion and the May 2013 VA examination, has raised the possibility that the Veteran's erectile dysfunction and right sciatic pain are secondary to his low back disorder, the Board finds that the claims for service connection for erectile dysfunction and right sciatic pain are inextricably intertwined with the claim for service connection for a low back disorder.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another).

In light of the need to remand the Veteran's remaining claims, the AOJ should associate with the claims file any outstanding VA treatment records.  VA treatment records dated through June 10, 2015, are current associated with the claims file.  The Veteran should also be given an opportunity to identify, and provide the necessary authorization for, any pertinent outstanding private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate them with the claims file.  Records dated through June 10, 2015, are currently associated with the claims file.

2.  The Veteran should be requested to identify and pertinent private treatment records not current associated with the claims file.  After the Veteran has signed the appropriate releases, any identified records should be obtained and associated with the claims folder.  If the VAMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3.  Return the Veteran's claims file to the VA examiner who conducted the Veteran's May 2013 VA examination.  The claims file and a copy of this Remand must be made available to the examiner, and the examiner must state in the opinion that the claims folder has been reviewed.  If the May 2013 examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for another clinical evaluation is left to the discretion of the medical professional offering the addendum opinion.

Following a review of the claims file, the examiner should answer each of the following questions:

a) All currently-diagnosed low back disorders should be identified.  For each identified disorder, the examiner should specifically offer an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or more) that the Veteran's low back disorder is causally or etiologically related to service.

In doing so, any opinion and rationale provided must reflect consideration of the Veteran's lay statements concerning the onset of his symptoms and continuity of those symptoms following service, as well as the medical evidence of record.  In particular, the examiner should address how the Veteran's lay statements concerning onset and continuity of symptomatology relate to generally accepted medical norms.  In this regard, the Board notes that the Veteran is generally competent to report the events that occurred during service, as well as the nature and onset of his symptoms, and his report of such is considered competent and credible unless otherwise noted.

Furthermore, the examiner should address all of the Veteran's service treatment records reflecting complaints of back pain, including the records dated in February 1970, July 1976, March 1979, September 1983, August 1984, and May 1987.

b) With regard to the Veteran's claim for service connection for erectile dysfunction, is it at least as likely as not (a 50 percent or higher probability) that the Veteran's erectile dysfunction was caused or aggravated by his low back disorder; or

c) With regard to the Veteran's claim for service connection for right sciatic pain, is it at least as likely as not (a 50 percent or higher probability) that the Veteran's right sciatic pain was caused or aggravated by his low back disorder.

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be determined from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

All opinions must be supported by a clear rationale and a discussion of the pertinent facts and medical principles involved, as such would be of considerable assistance to the Board.

4.  Thereafter, readjudicate the Veteran's claims.  If any benefit sought on appeal is denied, the Veteran and his representative should be furnished with a supplemental statement of the case, and should be given the opportunity to respond.  The case should then be returned to the Board for further appellate, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


